Leventritt, J.
The plaintiff brings this action on an alleged
sral agreement made between him and the defendant, who, as an agent of the Realty Trust Co., was engaged in selling lots belonging to that corporation. He contends that the agreement was to the effect, that he was to receive from the defendant, one-half of the commissions, which the latter might earn upon the sales of the company’s real estate to purchasers, introduced by the plaintiff. He claims that pursuant to that agreement a sale was effected to one Johnson; that the defendant received a commission, but refused to pay him his share. The defendant denies that he made any agreement whatsoever with the plaintiff and denies that the purchaser was introduced by him.
We can see in this case only a square conflict on questions of fact, which the justice resolved in favor of the defendant, and. while we might regard the version of the plaintiff as more plausible, yet as the record does not disclose bias, prejudice or injustice, we cannot, under the decisions of this court, disturb the judgment. Hair v. Cohen, ante, p. 801; Smith v. Davis, ante, p. 798.
The judgment must, therefore, be affirmed.
Freedman, P. J., and MacLean, J., concur.
Judgment affirmed, with costs to respondent.